Stallcup, C.
Our code provides that “any person shall be entitled to intervene in an action who has an interest in the matter in litigation, in the success of either of the parties to the action, or an interest Against both. * * * The intervention shall be by petition filed in the court in which the action is pending, and it must set forth the grounds upon which the intervention rests.” It appears that the petitioner had no interest in the matter in litigation; that being a sum due to Higginbotham & Barnes from McRobbie upon a lease contract, in which contract the intervener had no ownership or interest whatever. There was nothing alleged in the petition showing that the rights or remedies of the petitioner could in any way be affected by the judgment which might be entered between the parties plaintiffs and defendant in the case, or that the petitioner had such an interest in the matter in litigation that he would gain or lose by the direct legal operation and effect of such judgment. The order against the intervention was therefore without error. Harlan v. Mining Co. 10 Nev. 92; Hunter v. Dunham, 26 La. Ann. 141; Lewis v. Harwood, 28 Minn. 438. The judgment should be affirmed.
De France and Rising, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment is affirmed.

Affirmed.